Citation Nr: 0713739	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  94-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
November 1951 to September 1953, and from March 1954 to March 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This appeal was previously before 
the Board of Veterans' Appeals (Board) in May 1997 and July 
1999, when it was remanded for additional development.  In 
August 2000, the Board rendered a decision denying the 
benefit sought.  The veteran perfected a timely appeal of the 
August 2000 decision to the United States Court of Appeals 
for Veterans Claims (Court).  By order dated in January 2001, 
the Court vacated the Board's decision and remanded the 
appeal to the Board in accordance with a Joint Motion for 
Remand, filed by the parties in the case.  This case was 
again before the Board in August 2001 when it was remanded 
for additional development.  In January 2007, the Board 
referred the case to the Veterans Health Administration (VHA) 
for an advisory medical opinion.


FINDING OF FACT

The veteran currently has a low back disability that is 
related to his ongoing complaints of low back pain since 
service.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim for service connection; as the disposition 
below is favorable to the veteran, there is no need to 
discuss the impact of the VCAA in this case.

Factual Background

The veteran retired from service in March 1973 after more 
than 20 years of active service.  His military occupational 
specialty was medical service technician.  

Service medical records show that in January 1967 the veteran 
was seen with complaints of generalized pain in his chest and 
vomiting; the following day he reported that he had some 
intermittent pains under his ribs along with a constant 
backache.  In March 1967, he was seen for complaints of "on 
and off" pain in his abdomen and back, and in June 1967 he 
reported he was again having vague aches and pains in his 
back, chest, and abdomen.  October 1971 X-rays of the 
veteran's abdomen were consistent with a very slight 
scoliotic curvature convex toward the right, with a 
suggestion of narrowing of the 4th lumbar disc space.  
October 1972 X-rays of the abdomen were consistent with 
intact bony structures, with the possible exception of spina 
bifida occulta of S1.  The report of a January 1973 
evaluation for a Medical Evaluation Board states that the 
veteran had a three-year history of back pain from 1963 to 
1966 for which he was treated with aspirin, Darvon and APCs.  
On general medical examination in January 1973 for the 
Medical Evaluation Board, the veteran's spine was noted to be 
normal, but he reported a history of having or having had 
recurrent back pain.  

On VA orthopedic examination in May 1992, the veteran 
reported a history of back pain beginning in service in the 
1960s; he indicated that he hurt his back while moving 
patients in his capacity as a medical technician.  He said 
that he had had more trouble with his low back as the years 
went by.  After clinical examination, the diagnosis was rule 
out osteoarthritis versus discogenic disease of the lumbar 
spine.  May 1992 X-rays of the lumbar spine were interpreted 
as showing a very mild S-shaped scoliosis with localized 
spurs in some of the vertebral bodies.  The radiologist 
stated that the veteran's vertebral interspaces were fairly 
well maintained.  The impression was very minimal 
degenerative process.  

At a hearing in February 1993, the veteran testified that he 
did not have a back injury as such in service but that he had 
constant stress and strain put on his back through his work 
as a medical technician lifting patients from bed to 
wheelchair, from wheelchair to X-ray table and things of that 
nature.  At the hearing, the veteran described a throbbing 
low back pain and he said that many times it would radiate to 
both legs and at other times it would radiate to his shoulder 
blades.  

When he was examined by VA in September 1997, the veteran was 
noted to have a history of longstanding low back pain but 
denied any specific injury.  On examination, there was some 
mild paravertebral muscle spasm in the lumbar area, with no 
postural abnormality or fixed deformity.  The physician noted 
that July 1996 X-rays showed mild osteoarthritis from L2 to 
L5 and that a September 1997 magnetic resonance imaging (MRI) 
study showed moderate degenerative joint disease with right-
sided facet at L5-S1.  It was also noted that a bone scan in 
December 1996 had shown arthritic degenerative changes at L5.  

In September 1999, an opinion was solicited from a VA 
physician regarding the likelihood that the veteran's 
currently-identified degenerative joint disease of the lumbar 
spine was etiologically related to his in-service complaints 
of low back pain.  The VA physician noted that most of the 
veteran's back complaints during service were in regard to 
his mid-thoracic spine and felt to be most likely related to 
gastrointestinal symptoms of hiatal hernia and reflux 
esophagitis.  Accordingly, it was felt that it was "at least 
as likely as not" that the veteran's degenerative joint 
disease of the lumbar spine was not related to his service-
connected low back pain.

On VA orthopedic examination in November 2002, the veteran 
complained of low back pain and claimed it started when he 
was in service.  He reported that during service he worked as 
a medic and had to carry patients who weighed 100 to 200 
pounds.  He also reported that he had to erect various types 
of structures under adverse conditions.  He stated that it 
was from 1992 that his low back became worse and was 
aggravated by bending, walking, and sitting.  He also said it 
was aggravated by changes in weather.  

On VA fee-basis orthopedic examination in November 2005, the 
veteran stated that his back pain began in 1963 and had 
continued since then.  He stated he was a medical technician 
for 20 years in service and was required to lift heavy 
objects and patients during that time.  He stated that most 
of his medical assessments were done without documentation, 
by physicians with whom he worked.  After clinical 
examination, the diagnosis was degenerative disc disease, 
lumbar spine.  

Pursuant to the Board's referral of this case for a VHA 
medical opinion, in March 2007 a VA orthopedist reviewed the 
veteran's claims folder, including the service medical 
records, and answered the following questions posed by the 
Board:

Based on review of the evidence of record, including 
reports of imaging studies, please identify the 
veteran's current low back disorder(s) and provide an 
opinion as to whether it is at least as likely as not 
(50 percent probability or higher) that any current low 
back disability had its onset in service.  

Based on review of the evidence of record, and assuming 
that the veteran has had continuing low back pain since 
service, provide an opinion as to whether it is at least 
as likely as not (50 percent probability or higher) 
there is a medical nexus between the veteran's current 
low back disability(ies) and a low back pain which began 
in service.  

In answer to these questions, the VA orthopedist opined:

In answer to the Boards (sic) first question regarding 
whether any current low back disability had its onset in 
the service, my answer is that it did not.  The 
[veteran] had treatment for low back pain while in the 
service which, by the medical record, resolved and was 
not treated again until 1992.  The findings that were 
noted on x-ray in 1971, are very common in the general 
population, especially in a person of his age.  The 
scoliosis is a developmental problem and not related to 
his military service.  Mild degeneration and back pain 
are very common in the general population.  His symptoms 
resolved and as stated were not treated again until 1992 
indicating that the current symptoms are, to a 
reasonable medical probability, not related to his 
military service.  His current symptoms are more likely 
related to age related changes of the spine as are 
experienced by a very high percentage of people in this 
age group.

In regards to question number two.  If one assumes that 
the [veteran] had continuing low back pain since his 
military service, then in all probability there is a 
medical connection between the [veteran's] current low 
back pain and the x-ray findings which were noted while 
he was in the military service.  The assumption of 
continuing low back pain from the time of his military 
service establishes a cause and effect relationship that 
his not been established in the medical record.

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  

October 1971 X-rays suggested narrowing of the 4th lumbar 
disc space.  On general medical examination for the Medical 
Evaluation Board in January 1973, the veteran reported a 
history of having or having had recurrent back pain; he 
indicated that he hurt his back moving patients in his 
capacity as a medical technician.  On VA orthopedic 
examination in May 1992, he reported a history of back pain 
beginning in service in the 1960s.  May 1992 X-rays of the 
lumbar spine showed localized spurs in some of the vertebral 
bodies, reflecting a "very minimal degenerative process".  
Although there is no medical evidence of ongoing complaints 
or findings of a low back disability from the date of the 
veteran's discharge from service until 1992, the Board finds 
no reason to question the veteran's accounts that he has 
experienced chronic back pain from the 1960s to the present, 
and finds them to be credible.  In March 2007 a VHA 
orthopedist opined that, assuming that the veteran had 
continuing low back pain since service, then in all 
probability there is a medical connection between his current 
low back pain and the x-ray findings which were noted while 
he was in the military service.  

The VHA specialist's opinion generally supports the veteran's 
claim.  Resolving any remaining reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


